OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SR. TEXID'OR.
Estoy de acuerdo con la opinión del Juez Sr. Wolf en este caso. Pero deseo adicionar otro extremo en favor de la sentencia.
En la demanda en este caso aparecen dos alegaciones, cuyo texto es como sigue:
"6. Que la demandante ha pagado a la demandada por conducto de don Gerardo Méndez todos los plazos de intereses vencidos hásta comprender el correspondiente al 30 de junio de 1927 y le ha ofre-cido y querido pagar por igual conducto los 'plazos del capital co-rrespondientes al 30 de junio de 1926 y 30 de junio de 1927, negán-dose dicha demandada a aceptar el pago de dichos plazos, y negán-o'se, del propio modo, a otorgar carta de pago por los intereses sa-tisfechos, o a reconocer que los mismos hayan sido pagados.
“7. Que la demandante vuelve a ofrecer ahora a la demandada para que acepte el pago de los dos plazos vencidos de la hipoteca, y al efecto consigna y deposita los $2,000.00 a que montan dicho's dos *538plazos hipotecarios y los deja a la disposición y orden de la susodi-cha demandada.”
Y al resolver la corte la moción de reconsideración, dijo:
“En el caso presente el demandante alega haber pagado los inte-reses vencidos y a más ha consignado a disposición de la acreedora ante esta corte la suma de dos mil dólares importe de los dos plazos vencidos.”
Nótase que para la corte ha sido de gran importancia el .hecho de la llamada “consignación.” Y aquí el error de la corte.
En este caso no se ha alegado la existencia de una con-signación. Esta, para ser tal, y para que pueda producir efecto, ha de reunir las siguientes condiciones de ley: (a) Ofrecimiento de pago, y negativa sin razón a admitirlo; (b) anuncio de la consignación; (c) depósito de las cosas debidas; (d) notificación del depósito a los interesados.
Se alega que se ha ofrecido a la parte acreedora el pago de los plazos vencidos, y ella se ha negado a aceptarlos; y que por la demanda “vuelve a ofrecer” a la demandada el pago, y “al efecto consigna y deposita ...” Esta conclu-sión de la demandante es errónea, y lo es lo mismo la de la corte. Para consignar faltan los siguientes requisitos, no alegados: que el acreedor se niega sin razón a admitir el pago, que se le ha avisado de la intención de consignar; y que se le notificó la entrega en corte.
Los artículos 1144, 1145 y 1146 del Código Civil de Puerto liico, son perfectamente claros; ellos fijan los requisitos de la consignación, y determinan que ésta será'ineficaz si no se ajusta a las disposiciones que regulan el pago. Y en cuanto a nuestra jurisprudencia, la decisión en el caso García v. Fernández, 8 D.P.R. 106, es absolutamente clara; según ella la consignación no tiene eficacia más que cuando se cumple con los requisitos exigidos por el Código Civil, ofrecimiento, aviso de que se va a consignar, depósito y notificación.
Si en este caso hubiera existido una verdadera consigna-*539ción, quizá no se habría promovido el pleito, ya que una consignación bien becba libera al obligado, según nuestro Código Civil, en el que se encuentra el artículo 1148, cuyo texto en su primer párrafo, es:
“Hecha debidamente la consignación, podrá el deudor pedir al tribunal o juez que mande cancelar la obligación.”
Lo que ocurre es que se quiso sustituir la consignación con un depósito en corte y esto no es lo legal.